Citation Nr: 0702662	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-38 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active service from November 1963 to August 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In December 2006, the veteran testified at a personal video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with his claims folder.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss 
disability has been productive of Level I hearing acuity in 
the right ear and has not been productive of more than Level 
II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A letter dated in September 2002 instructed veteran regarding 
the evidence necessary to substantiate the claims and 
requested that he identify evidence supportive of the claims.  
Moreover, a letter dated in March 2006 notified the veteran 
of disability ratings and effective dates for his claimed 
disabilities.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.

In addition, pertinent VA treatment records have been 
obtained, and the veteran has undergone VA examinations.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

On VA audiological examination in September 2002, the veteran 
reported that he had bilateral hearing loss for the last 10 
years.  He also reported over 3 years of working on C130 
Hercules aircraft.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
35
LEFT
20
20
25
40
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.

An additional audiological examination was performed in 
October 2005.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
35
LEFT
20
15
30
40
40

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c) 
(2006).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2006).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2006).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As noted above, there are two audiological examination 
reports in the record.  Application of the regulation to the 
findings on the September 2002 audiometric evaluation results 
in a numeric designation of I for the right ear and II for 
the left.  A 0 percent evaluation is warranted when those 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  Application of the regulation 
to the findings of the October 2005 examination results in a 
numeric designation of I for the right ear and I for the 
left, which also results in a 0 percent evaluation when those 
values are applied to Table VII.  Thus, the record 
demonstrates that the schedular rating assigned to the 
veteran's bilateral hearing loss disability for this period 
is correct.

Based on the competent evidence of record, the Board 
concludes that a higher evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent periods of hospitalization for his 
service-connected disability.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the veteran's 
hearing loss disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.  


REMAND

The veteran's claim for entitlement to service connection for 
diabetes mellitus was received in June 2002.  In February 
2003, the RO denied the claim.  In December 2003 a notice of 
disagreement was received.

The appellant has submitted a notice of disagreement with the 
denial of diabetes mellitus.  However, he has not been issued 
a statement of the case on this issue.  The filing of a 
Notice of Disagreement places a claim in appellate status.  
Therefore, a Statement of the Case regarding the issue of 
entitlement to service connection for diabetes mellitus 
pursuant to 38 C.F.R. § 19.26 must be issued to the 
appellant.  As such, this issue must be remanded.  Manlincon 
v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the appellant a 
statement of the case on the issue of 
entitlement to service connection for 
diabetes mellitus pursuant to 38 C.F.R. 
§ 19.26 (2006).

If upon completion of the above action 
the decision remains adverse to the 
appellant, the case should be returned, 
if necessary, after compliance with 
requisite appellate procedures.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


